HALL, Judge.
Johnny Lee Russell appeals his conviction for attempted armed robbery. We only find merit in his contention that the trial court erred in scoring points for victim injury on his scoresheet.
At the time the appellant committed the attempted armed robbery, points could not be scored for victim injury because it is not an element of attempted armed robbery.1 See Hansbrough v. State, 509 So.2d 1081 (Fla.1987); Hendry v. State, 460 So.2d 589 (Fla. 2d DCA 1984).
In the event the trial judge intends to impose court costs at resentencing, the appellant shall be given an opportunity to voice any objections thereto at the sentencing hearing.
Remanded for resentencing consistent with this opinion.
SCHEB, A.C.J., and PARKER, J., concur.

. Effective July 1, 1987, if victim injury has occurred it may be scored regardless of whether it is an element of the crime for which the appellant has been convicted. Ch. 87-110, § 1, Laws of Fla.